Citation Nr: 1813819	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-59 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of VA disability benefits, in the amount of $10,690.61.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2018, the Veteran testified before the undersigned Veterans Law Judge.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the Veteran.

2.  In November 2014, the Veteran's VA disability benefits were reduced, from August 23, 2010, due removal of dependency compensation for the Veteran's son, S.E., as he was receiving Dependents Educational Assistance (DEA) benefits from that date.

4.  November 2014, an overpayment in the amount of $10,690.61 was created for the period from August 23, 2010 until November 14, 2014, when the Veteran was in receipt of both DEA benefits and dependency compensation benefits for S.E.

5.  The Veteran had no reason to be aware he could not receive both DEA and dependency benefits for S.E. and VA is at fault because it should have known that payment of both DEA and dependency benefits on behalf of the same dependent; thus, the recovery of the debt by VA would be against equity and good conscience.


CONCLUSION OF LAW

The recovery of an overpayment of VA disability benefits in the amount of $10,690.61 would violate the principles of equity and good conscience; therefore, the recovery of this amount is waived.  38 U.S.C. §§ 5107(b), 5302(a) (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The VCAA and implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C. § 5302 (2012). 

In cases such as this, where there has been no finding of fraud, misrepresentation, or bad faith on the Veteran's part, repayment of the subject debt may be waived. 
38 U.S.C. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).

In deciding whether collection would be against equity and good conscience, the following factors are for consideration: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997). 

In this case, the Veteran was in receipt of dependency benefits for his son, S.E.  On August 23, 2010, the Veteran was awarded DEA benefits for S.E.  As such, from August 23, 2010, forward, the Veteran received both DEA benefits and dependency benefits on behalf of S.E. concurrently.

Pursuant to 38 C.F.R. § 21.3023(a)(1), concurrent compensation for both DEA benefits and dependency benefits is not allowed.  In a November 2014 letter, VA explained this to the Veteran and discontinued dependency benefits, effective August 23, 2010, creating an overpayment of $10,690.61.

The Veteran has not put the validity of the debt at issue and has, instead, challenged the denial of his request for a waiver of the overpayment.

If there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965.

In this case, the April 2015 Committee decision found the Veteran to be free from fraud, misrepresentation or bad faith.  However, the Board must render an independent determination in that regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

A debtor's conduct is deemed to constitute "bad faith" if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  A debtor exhibits "lack of good faith" where the debtor's conduct shows an absence of honest intention to abstain from taking unfair advantage of the government.  Any "misrepresentation of material fact" must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b).

In this case, the Board finds no indication of any intent by the Veteran to deceive or take unfair advantage in the creation of the indebtedness.  The Board accordingly concurs with the Committee and finds no legal bar to the requested waiver.

Thus, the question for the Board's consideration is whether recovery of the indebtedness would be against the principles of equity and good conscience.  38 U.S.C. § 5302; 38 C.F.R. §§ 1.963, 1.965.

Here, the Veteran was wholly unaware that he was in receipt of separate benefits, in contravention of 38 C.F.R. § 21.3023(a)(1).  Indeed, the mistake was solely due to the fault of VA.  Further, the Board notes that it took VA nearly four years to rectify this mistake, resulting in a large debt which, if discovered sooner, would have lessened the amount of the debt.

The Veteran completed a financial status report, dated December 2014.  He stated that his monthly income was $3,857.60, while his monthly total expenses amounted to $4,806.00.  He also reported that he took out student loans, which were coming due in 2015 and 2016.  Given that the Veteran's monthly expenses outweigh his monthly income sources, recovery of the debt would likely result in financial hardship to the Veteran.

In regard to whether collection of the debt would defeat the purpose of the benefit and whether failure to collect would cause unjust enrichment to the Veteran, the Board notes that he received disability benefits in excess of what he was entitled to receive.  Thus, the recoupment of those benefits did not defeat the purpose of the benefit because under the law, the Veteran was not eligible to receive such benefits. A failure to recoup the benefits would cause unjust enrichment to the Veteran for the same reason.  Likewise, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of another valuable right.

Nevertheless, given that VA, and not the Veteran, was at fault for the overpayment of disability benefits due to its unwarranted increase of the Veteran's benefits despite his continued incarceration, and considering the other factors including the possibility of undue hardship, the Board finds that waiver of recovery of the overpayment is warranted.


ORDER

Entitlement to a waiver of the recovery of an overpayment of VA disability benefits in the amount of $10,690.61 is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


